DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. 
	The applicant alleges “Applicant's claims do not involve functional claiming”. The examiner disagrees. Claim 1 explicitly discloses “identifying an effective history query”, “calculating a web page vector of the training web page according to the segmented-word weight”, “determining, by the device, a number of web pages in each category”, “obtaining, by the device, an intention identification result of the query character string according to the intention distribution”. All of these claimed limitations, noted above, are described by their function and are performed by the computer. Moreover, MPEP 2161.01 [R-10.2019] discloses “[e]ven if a claim is not construed as a means-plus- function limitation under 35 U.S.C. 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. 112(a).” Therefore, since the claim describes several limitation by their functions, the examiner submits the claim involves functional claiming. 
	The applicant requested “to clarity what is the relationship between having Digitech mentioned in MPEP 2106.04(a)(2) and asserting a § 101 claim rejection on Applicant's claim(s)”. The examiner continues to note the claim limitations are based on mathematical 
 It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea).
The examiner submits the claimed limitations noted as mathematical concepts are just a ‘‘process of organizing information through mathematical correlations’’.
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7, 15-17, 19, and 21-27 are rejected under 35 U.S.C. 101
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method, Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Obtaining… a query character string and a history web page set, the history web page set including web pages clicked by using the query character string historically (This is mental concept or   a method of organizing human activity. This is because all one is doing is receiving an initiation input or mental process (observing). This can be accomplished by either telling yourself, or having your boss tell you that it is time to generate (following instructions) the required estimated operation state);
 Obtaining… a category of each web page in the history web page set according to a web page categorization model (This is a mental concept or mathematical concept. The category is determined by the (mathematical) model. This is a mental process because one is making a judgemnet to determine the category of each web page according to some instructions.
the web page categorization model is obtained by: obtaining a training web page set including a plurality of training web pages, the plurality of training web pages including a training web page predetermined to be of a manually annotated category (This is mental concept or  a method of organizing human activity. This is because all one is doing is receiving “obtaining” a training page set, which could be one remembering a training or getting training materials for a process.)
identifying an effective history query character string of a training web page predetermined to be of a manually annotated category and performing word segmentation on the effective history query character string to obtain segmented words wherein the manually annotated category is a music category or a video category, and wherein the history query character is identified by identifying the training web page as a search result of the effective history query character string and having been clicked by a user; (This is a mental process or mathematical concept. One can identify (observe) through a mental process and one can perform manual annotation of a music category  by a mental process (observing, evaluation or judgement). The mathematical concept would be identifying the effective history and performing word segmentation based on a mathematical relationship or mathematical calculations.)
 determining a total number of times each of the segmented word appears in the effective history query character string (This is a mental process or a mathematical concept. One could determine the number of times through a mental process (i.e. judgment). One could calculate the number of times through a mathematical concept.)
calculating a segmented-word weight of each of the segmented words according to the total number of times the each of the segmented words appears in the history query character string (This is a  mathematical concept.)
calculating a web page vector of the training web page according to the segmented-word weight (This is a  mathematical concept.)
generating the web page categorization model according to the training web page predetermined to be of the manually annotated category and the web page vector (This is a  mathematical concept.)
determining…a number of web pages in each category in the history web page set (This is a mental process or mathematical concept. The determining could be done by a mental process of counting in one’s mind the number of web pages (evaluation or judgement). The mathematical concept would be calculating/determining based on a rule or algorithm.)
calculating the number of the web pages in each category over a total number of web pages in the history web page set to obtain intention distribution of the target query character string (This is either a mathematical concept (e.g. mathematical relationship) or a mental process of looking at the data (number of web pages) and determining (judgement) a (rough) distribution.)
obtaining… an intention identification result of the traget query character string according to the intention distribution (This is a mental process or mathematical concept. One could  indetify (evaluation or judgement) the result in their mind. One could calculate the intention identification result by a mathematical relationship.)

Based upon the above analysis claim 1 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1, the following are additional elements: a device having one or more processor and memory.
Specifically, it is the measuring and collecting aspect of the above limitation which is an additional element.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. Further, there is no evidence that measuring/obtaining and collecting(statistics) [original claim 1]/determining data is a novel feature of the claim. Moreover, mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). 
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring/obtaining and collecting (statistics)[original claim 1]/determining data.
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this elements appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
Additional Element : a device having one or more processor and memory (i.e. a computer).
Examiner cites MPEP 2106.05(f) (2) discloses
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” (underline added)

Claims 8-10, 12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method, Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Obtaining… a query character string and a history web page set, the history web page set including web pages clicked by using the query character string historically (This is mental concept or a method of organizing human activity. This is because all one is doing is receiving an initiation input or mental process (observing). This can be accomplished by either telling yourself, or having your boss tell you that it is time to generate (following instructions) the required estimated operation state);
 Obtaining… a category of each web page in the history web page set according to a web page categorization model (This is a mental concept or mathematical concept. The category is determined by the (mathematical) model. This is a mental process because one is making a judgemnet to determine the category of each web page according to some instructions.
the web page categorization model is obtained by: obtaining a training web page set including a plurality of training web pages, the plurality of training web pages including a training web page predetermined to be of a manually annotated category (This is mental concept  or a method of organizing human activity. This is because all one is doing is receiving “obtaining” a training page set which could be one remembering a training or getting training materials for a process.)
identifying an effective history query character string of a training web page predetermined to be of a manually annotated category and performing word segmentation on the effective history query character string to obtain segmented words wherein the manually annotated category is a music category or a video category, and wherein the history query character is identified by identifying the training web page as a search result of the effective history query character string and having been clicked by a user; (This is a mental process or mathematical concept. One can identify (observe) through a mental process and one can perform manual annotation of a music category  by a mental process (observing, evaluation or judgement). The mathematical concept would be identifying the effective history and performing word segmentation based on a mathematical relationship or mathematical calculations.)
 determining a total number of times each of the segmented word appears in the effective history query character string (This is a mental process or a mathematical concept. One could determine the number of times through a mental process (i.e. judgment). One could calculate the number of times through a mathematical concept.)
calculating a segmented-word weight of each of the segmented words according to the total number of times the each of the segmented words appears in the history query character string (This is a  mathematical concept.)
calculating a web page vector of the training web page according to the segmented-word weight (This is a  mathematical concept.)
generating the web page categorization model according to the training web page predetermined to be of the manually annotated category and the web page vector (This is a  mathematical concept.)
determining…a number of web pages in each category in the history web page set (This is a mental process or mathematical concept. The determining could be done by a mental process of counting in one’s mind the number of web pages (evaluation or judgement). The mathematical concept would be calculating/determining based on a rule or algorithm.)
calculating the number of the web pages in each category over a total number of web pages in the history web page set to obtain intention distribution of the target query character string (This is either a mathematical concept (e.g. mathematical relationship) or a mental process of looking at the data (number of web pages) and determining (judgement) a (rough) distribution.)
obtaining… an intention identification result of the traget query character string according to the intention distribution (This is a mental process or mathematical concept. One could  indetify (evaluation or judgement) the result in their mind. One could calculate the intention identification result by a mathematical relationship.)

Based upon the above analysis claim 1 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1, the following are additional elements: a device having one or more processor and memory.
Specifically, it is the measuring and collecting aspect of the above limitation which is an additional element.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. Further, there is no evidence that measuring/obtaining and collecting(statistics) [original claim 1]/determining data is a novel feature of the claim. Moreover, mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). 
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring/obtaining and collecting(statistics)[original claim 1]/determining data.
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this elements appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
Additional Element : a device having one or more processor and memory (i.e. a computer).
Examiner cites MPEP 2106.05(f) (2) discloses
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” (underline added)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

112(b)
Claims 1-3, 7-10, 12, 14-17, and 19, 21, 22, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "effective" in claims 1, 8,and  15 is a relative term which renders the claim indefinite.  The term "effective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Moreover, the “effective history” is subjective and could be “effective” to one person but not another.
Claims 15-17, and 19are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant claims a apparatus, a search identification device,  in claim 15 but defines the device by methods steps (i.e. obtaining, identifying, determining and  calculating). MPEP 2173.05(p)II discloses “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”
112(a)

Claims 1-3, 7-10, 12, 14-17, and 19, 21, 22, and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

112(a)-calculating a web page vector of the training web page according to the segmented-word weight
	Claims 1, 8, and 15 disclose “calculating a web page vector of the training web page according to the segmented-word weight”. Paragraph [0036] discloses generating a web page vector. Paragraph [0037] discloses “a web page vector of the first training web page may be denoted” and “the generated web page vector denotes a bag of words (BOW) feature of the first training web page”. Both paragraphs fail to disclose “calculating” the web page vector of the training web page according to the segmented-word weight. Paragaph [0038] disclose “[a] similarity between different web pages may be calculated according to a web page vector…a similarity between a cosine function of the web page vector of mp3.baidu.com and a cosine function of the web page vector of y.qq.com is greater than a preset threshold”. However, the paragraph fails to disclose “calculating” a web page vector of the training web page according to the segmented-word weight.



112(a) LDA features and LR model for training web categorization model
Claims 1, 8, and 15 disclose a “web page categorization model”. 
The examiner submits the “web page categorization model” functions to obtain a category of each web page, as disclosed in claims 1, 8, and 15. MPEP 2161.01[R-10.2019] discloses “[e]ven if a claim is not construed as a means-plus- function limitation under 35 U.S.C. 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. 112(a).” MPEP 2161.01 I further discloses, “for software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”
The examiner submits the web page categorization model would use the Latent Dirichlet Allocation (LDA) features in an LR model to train the web page categorization model.
Paragraph [0042] disclose “the manually annotated categories of the web pages in the training web page set and the corresponding web page vectors are substituted into a logistic regression 1 (LR) model to perform training, so as to obtain the web page categorization model”. 

Paragraph [0046] disclose “obtaining a Latent Dirichlet Allocation (LDA) features of the web pages in the training web page set”. 
Paragraph [0047] disclose an LDA model and “obtaining a Latent Dirichlet Allocation (LDA) features of the web pages in the training web page set.”
The applicant has not disclosed a specific “training web page set” that is disclosed in either paragraphs [0042 and 0046].
Paragraph [0049] discloses “the LDA features of the web pages, the manually annotated categories, and the corresponding web page vectors are substituted into an LR model and 
15training is performed” and shown in figure 7. 
The examiner submits the applicant has not disclosed how the LR model would function because the applicant does not disclose a specific “training web page set” in order to give the model functionality.

The applicant has not disclosed any data that is used to train the LR model.  
Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”

Since the applicant has not disclosed data (i.e.“training web page set”) that trains the model (i.e. LR model to get the web page categorization model), the applicant has not described how the functionality(i.e. LR model) is achieved.
The examiner submits  the inference of the LR model would include a trained model and to train the model one would need a specific dataset (i.e.“training web page set”) to get a functionality(i.e. LR model), as evidence see https://blogs.nvidia.com/blog/2016/08/22/difference-deep-learning-training-inference-ai/.  

    PNG
    media_image2.png
    608
    1080
    media_image2.png
    Greyscale
 
Moreover, the examiner notes “A DARPA perspective on Artificial Intelligence” discloses on page 25 how bad data (“skewed training”) will lead to a malfunctioning/nonfunctioning AI. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817